United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 07-2275
      ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       *
      v.                               *
                                       *
Meagan Elizabeth Montgomery,           *
                                       *
            Defendant - Appellant.     *

      ___________
                                           Appeals from the United States
      No. 07-2293                          District Court for the Eastern
      ___________                          District of Arkansas.

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       *
      v.                               *
                                       *
Holly Danielle Longoria,               *
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: March 12, 2008
                                Filed: May 12, 2008
                                 ___________
Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Meagan Elizabeth Montgomery, Holly Danielle Longoria, and thirty-seven
other individuals were indicted for their participation in a methamphetamine-
trafficking organization. Montgomery pled guilty to conspiracy to distribute more
than 50 grams of methamphetamine. See 21 U.S.C. §§ 841(a)(1) and 846. The
statutory mandatory minimum sentence was 5 years. However, Montgomery qualified
for safety valve relief, and thus the statutory minimum did not apply. See 18 U.S.C.
§ 3553(f); U.S.S.G. § 5C1.2. The district court1 used the calculations in the
presentence investigation report, which included a two-level reduction for safety valve
relief and a two-level reduction for acceptance of responsibility. The district court
granted Montgomery an additional one-level reduction for acceptance of
responsibility. The district court found Montgomery’s Total Offense Level to be 21
with a Criminal History Category I, resulting in an advisory Guidelines range of 37
to 41 months of imprisonment. The district court then granted the government’s
motion for a substantial assistance departure under U.S.S.G. § 5K1.1 and sentenced
Montgomery to 18 months of imprisonment, a fifty percent reduction from the bottom
of her Guidelines range. Montgomery appeals, arguing that the district court erred by
failing to follow mandatory procedures when calculating her sentence, that the district
court erred by denying her requests for three downward departures, and that her
sentence is unreasonable.

      Longoria pled guilty to conspiracy to launder drug proceeds. See 18 U.S.C.
§§ 1956(a)(1)(A)(i) and 1956(h). The district court found her applicable Guidelines
range to be 51 to 63 months of imprisonment. The district court granted the


      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
government’s motion for a substantial assistance departure under U.S.S.G. § 5K1.1
and sentenced Longoria to 25 months of imprisonment, a fifty percent reduction from
the bottom of her Guidelines range. Longoria appeals, arguing that her sentence is
unreasonable compared to a co-defendant of equal culpability.

       We find Montgomery’s arguments to be without merit. First, the district court
did not treat the Guidelines as mandatory and considered the § 3553(a) factors as well
as Montgomery’s rehabilitation, employment, and continued education. We note that
the district court improperly stated that Montgomery’s Guidelines range was 37 to 41
months of imprisonment. The proper range for an Offense Level 21 and Criminal
History Category I is 37 to 46 months of imprisonment. However, the district court’s
error was harmless. Second, a district court’s decision to deny downward departures
is unreviewable “unless the district court had an unconstitutional motive or
erroneously thought that it was without authority to grant the departure[s].” United
States v. Johnson, 517 F.3d 1020, 1023 (8th Cir. 2008). Montgomery does not allege
that either exception existed. Third, we review the district court’s sentence for
reasonableness. Gall v. United States, 128 S. Ct. 586, 594 (2007); United States v.
Hill, 513 F.3d 894, 898 (8th Cir. 2008). The reasonableness of the sentence is
reviewed under a deferential abuse-of-discretion standard. Gall, 128 S. Ct. at 591;
Hill, 513 F.3d at 898. The district court articulated its reason for imposing the
sentence and properly considered the § 3553(a) factors. There is nothing to indicate
the district court abused its discretion.

       Likewise, we find Longoria’s argument to be without merit. The district court
considered the arguments of counsel and was well aware of the sentences imposed on
Longoria’s co-defendants. The district court did not abuse its discretion in imposing
a sentence that was more than fifty percent below the applicable Guidelines range.




                                         -3-
      We affirm the sentences imposed by the district court in accordance with Eighth
Circuit Rule of Appellate Procedure 47B.
                       ______________________________




                                         -4-